           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

McCSOLO
ADC #135485                                                 PLAINTIFF

v.                     No. 5:18-cv-161-DPM

WENDY KELLEY, Director, ADC;
JAMES GIBSON, Warden, Varner Unit;
and FLORIA WASHINGTON, Classification
Officer, Varner SuperMax                             DEFENDANTS

                              ORDER
     Unopposed recommendation, NQ 92, adopted.    F ED.   R. Crv. P. 72(b)
(1983 addition to advisory committee notes). Defendants' motion for
summary judgment, NQ 85, is granted; and Solo's motion for summary
judgment, NQ78, is denied. Solo's remaining claims will be dismissed
with prejudice.
     So Ordered.

                               D.P. Marshall Jr.
                               United States District Judge
